DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a contacting volume between the demister and the liquid distributor and the liquid distributor has an outlet”. The limitation is indefinite because it is unclear if the outlet is the same as that recited in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al US 2007/0137482 (hereafter ‘482) and further in view of Buchanan et al. US 6,287,367 (hereafter ‘367).

Regarding claim 1, ‘482 teaches an apparatus (Figs 1, 3, and 10A) for performing co-current and cross-flow vapor-liquid contacting (abstract), comprising:
a plurality of stages (shown in Figs 1 and 3) each having at least one contacting module (module comprising 22’ in Fig 10a) and at least one receiving pan (26 below demister 24’ shown in Fig 10a);
the at least one contacting module comprising a liquid distributor (22’ in Fig 10a) having an outlet (34’) proximate to a contacting volume (56’) and a demister (24’) having an inlet surface (surface closest to space 56’ in Fig 10a) proximate to the contacting volume and an outlet surface (surface opposite space 56’) superior to the at least one receiving pan (where the pan is shown below the demister in Fig 10a);
the at least one receiving pan inferior to said outlet surface of the demister (where the pan is shown below the demister in Fig 10a); and
at least one duct (28 below outlet 34’, not shown in Fig 10a) in fluid communication with the at least one receiving pan and with an inferior liquid distributor (where the module in Fig 10a has stages below, and a liquid distributor 22’ would be fluidly connected to the lower pan 26).
‘482 does not teach the at least one receiving pan having a perforated base.
‘367 teaches a vapor liquid contacting device (Fig 3, abstract) comprising a plurality of stages (shown in Fig 3) with a liquid distributor (labeled below) and at least one receiving pan (1 in Fig 3) inferior to a demister (4). ‘367 further teaches where the at least one receiving pan having a perforated base in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Liquid distributor)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving pan of ‘482 (26) by incorporating the perforated base of ‘367 (1 in Fig 3) in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).

Regarding claim 3, ‘482 in view of ‘367 teaches all the limitations of claim 1. ‘482 further teaches wherein the at least one duct is separate from the liquid distributor (shown in Fig 10a with the space between elements 28 and 20’) and the at least one duct having an upper end (upper end adjacent pan 26) in fluid communication with the at least one receiving pan (26), and a lower end (lower end within distributor 30’ located below pan 26 not shown in Fig 10a), wherein the lower end of each duct is in fluid communication with a separate inferior liquid distributor (liquid distributor 30’ which is below Fig 10a).



Regarding claim 5, ‘482 in view of ‘367 teaches all the limitations of claim 1. ‘482 further teaches wherein liquid exits (¶50) the at least one receiving pan (26) though the at least one duct (28).
‘482 does not teach wherein vapor enters the at least one receiving pan through perforations in the base and liquid exits the at least one receiving pan though the at least one duct.
‘367 teaches wherein vapor enters the at least one receiving pan through perforations in the base and liquid exits the at least one receiving pan in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving pan of ‘482 (26) by incorporating the fluid flow of ‘367 in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).

Regarding claim 6, ‘482 in view of ‘367 teaches all the limitations of claim 1.

‘367 teaches a weir (3) adjacent to the at least one duct extending above the base of the at least one receiving pan for holding up liquid on the at least one receiving pan in order to control fluid flow (col 2 line 66 – col 3 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving pan of ‘482 (26) by incorporating the weir (30) of ‘367 in order to control fluid flow (col 2 line 66 – col 3 line 12).

Regarding claim 8, ‘482 in view of ‘367 teaches all the limitations of claim 1. ‘482 further teaches a pair of demisters (2 demisters 24’ in Fig 10a) being spaced apart and said liquid distributor located between said pair of demisters (as shown in fig 10a).

Regarding claim 9, ‘482 in view of ‘367 teaches all the limitations of claim 1. ‘482 further teaches wherein the at least one receiving pan (pan 26 below demisters 24’) is located downstream of the at least one contacting module (module comprising 22’ in Fig 10a) for liquid flow on a stage (as shown in Fig 10a).

Regarding claim 10, ‘482 in view of ‘367 teaches all the limitations of claim 1. ‘482 further teaches wherein the at least one contacting module of at least one of 

Regarding claim 11, ‘482 teaches an apparatus (Figs 1, 3, and 10A) for performing co-current and cross-flow vapor-liquid contacting (abstract), comprising:
a plurality of stages (shown in Figs 1 and 3), having at least one contacting module (module comprising 22’ in Fig 10a) and a receiving pan (26, pan below demister 24’ in Fig 10a), the at least one contacting module comprising:
a demister (24’);
a liquid distributor (30’) located adjacent the demister and providing a contacting volume (56’) therebetween and the liquid distributor having an outlet (34’) in fluid communication with the contacting volume; and
the demister having an inlet surface (side of demister 24’ adjacent to the contacting volume 56’) in fluid communicating with said contacting volume and an outlet surface (side of demister 24’ opposite to the contacting volume 56’) superior (where pan 26 is shown in Fig 10a below the demister) to the receiving pan of the stage; and
the receiving pan located adjacent the at least one contacting module, the receiving pan having at least one duct (28 below outlet 34’, not shown in Fig 10a) in fluid communication with an inferior liquid distributor (where the module in Fig 10a has stages below, and a liquid distributor 22’ would be fluidly connected to the lower pan 26)..
‘482 does not teach the receiving pan comprising a perforate base.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Liquid distributor)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving pan of ‘482 (26) by incorporating the perforated base of ‘367 (1 in Fig 3) in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).

Regarding claim 12, ‘482 in view of ‘367 teaches all the limitations of claim 11. ‘482 further teaches wherein the receiving pan (pan 26 below demister 24’) is located downstream of the at least one contacting module (module comprising 22’ in Fig 10a) for liquid flow on a stage (as shown in Fig 10a).



Regarding claim 15, ‘482 in view of ‘367 teaches all the limitations of claim 11. ‘482 further teaches wherein liquid exits (¶50) the receiving pan (26) though the at least one duct (28).
‘482 does not teach wherein vapor enters the receiving pan through perforations in the base and liquid exits the receiving pan though the at least one duct.
‘367 teaches wherein vapor enters the receiving pan through perforations in the base and liquid exits the receiving pan in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving pan of ‘482 (26) by incorporating the fluid flow of ‘367 in order to promote gas/liquid contact (col 2 line 66 – col 3 line 12).

Regarding claim 16, ‘482 in view of ‘367 teaches all the limitations of claim 13.
‘482 does not teach a weir adjacent to the at least one duct to retain liquid on the receiving pan.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving pan of ‘482 (26) by incorporating the weir (30) of ‘367 in order to control fluid flow (col 2 line 66 – col 3 line 12).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘482 in view of ‘367 as applied to claim 1 above, and further in view of Bunas et al. US 4,051,206 (hereafter ‘206).

Regarding claim 7, ‘482 in view of ‘367 teaches all the limitations of claim 1.
‘482 does not teach an area around the at least one duct in the at least one receiving pan that is imperforate.
‘206 teaches at least one receiving pan (2 in Fig 1) for gas liquid contacting (col 2 lines 25-26) comprising a perforated base (perforations 3 in Fig 1) and an area (discharging portion of pan 2) around the at least one duct (5) in the at least one receiving pan that is imperforate in order to accommodate foam forming liquids (col 2 lines 19-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving pan of ‘482 (26) by .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘482 in view of ‘367 as applied to claim 11 above, and further in view of Takeyama et al. US 2015/0136582 A1 (hereafter Takeyama).

Regarding claim 17, ‘482 in view of ‘367 teaches all the limitations of claim 11.
‘482 does not teach teach at least one of: a processor; a memory storing computer-executable instructions; or a monitoring component positioned at a location to sense at least one parameter; and a receiver configured to receive data from the monitoring component.
Takeyama teaches a gas liquid contacting device comprising a monitoring component positioned at a location to sense at least one parameter in order to monitor the temperature (¶84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Xu (Fig 1) by incorporating the monitoring component of Takeyama in order to monitor the temperature (¶84).


Response to Arguments
The following is a response to Applicant’s arguments filed 21 Oct. 2021:

Applicant argues that the claim 4 112b rejection is overcome by amendment.
Examiner disagrees. The issue concerning the outlet remains outstanding.

Applicant argues that Xu teaches that “the vapor portion in the liquid distributor 22 is passed out of the distributor through open space 32. The vapor is not allowed to pass through the demister units 40 as done in the claimed apparatus.”
Examiner disagrees. The vapor flow exiting gaps 32 comes from one of two sources according to the passage recited by Applicant: the vapor flows with the liquid (i.e the vapor is entrained) which passes from the outlets of duct 28 into distributor 22’ and as the vapor becomes disentrained, the vapor exits the gaps 32; and the vapor flows up from space 56’ through the outlets 34’ and then out gaps 32. The purpose is to prevent vapor which ends up in the space between distributor 22’ and duct 28 from exiting the space through the outlet of the duct (the perforated area of duct 28 immediately above outlet 34’).
Vapor is allowed to pass through the demister units 24’, where the point of the demister is to demist (i.e. eliminate liquid from a gas stream). In fact, some of the vapor which eventually passes through gaps 32 comes from space 56’ “through liquid distributor outlets 34 when the outlets are not completely sealed by the liquid in the liquid distributor 22” (¶39). When the outlets are completely sealed by the liquid, the 
Further, claim 1 does not recite limitations commensurate in scope with the arguments. Claim 1 does not recite limitations which allow vapor to pass through the demister.

Applicant argues that Xu teaches away from the receiving pan 26 having perforations because vapor is not allowed to pass through receiving pan 26. 
Examiner disagrees. Examiner acknowledges that the receiving pan 26 of Xu is not taught to allow vapor to pass, but such a teaching does not teach away. MPEP §2145 X D 1 recites “Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."”. Thus teach one embodiment where the receiving pan 26 of Xu is not taught to allow vapor to pass does not teach away from an modification which allows vapor to pass.

Applicant argues that “Thus, both vapor and liquid contact is taking place through the perforated area of the tray 1-1 in Buchanan, which is the opposite of the claimed apparatus.”


Applicant argues that “This is achieved without using a perforated plate at the inlet of the contact volume 56 as in Xu.”
Examiner disagrees. The embodiment relied upon in the rejection is Xu’s Fig 10A. While Fig 2 may be referenced to show certain features which are generic to the embodiments and not specifically described in Fig 10A (such as gaps 32 which are labeled in Fig 2, whereas in Fig 10A they are shown but not labeled). Thus the contacting volume is correctly referred to as contacting volume 56’ and not contacting volume 56.
Regarding the perforated plate at the inlet of the contacting volume, Examiner request clarification on which feature to which Applicant is referring. Examiner identifies perforated plates 42 and 44 (gas inlet and outlets of the demisters), however because Applicant’s invention also contains the features (plates 42 and 44 in Fig 2) Examiner believes another feature was being referenced.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/STEPHEN HOBSON/Examiner, Art Unit 1776